Botein, P. J. (concurring).
I agree that a jury question is presented and that a reversal of the judgment dismissing the complaint and a new trial are indicated. However, I believe that the issue to be presented to the jury, in determining whether there was an accident, does not turn on the unusual or unexpected nature of the result alone.
In an action on a policy the contract provisions must of course control. Double indemnity clauses substantially similar to the one under consideration here have been analyzed and parsed out repeatedly by the courts. Abnormality of result is but one of the elements fixing liability under the policy. In another context, but applicable here, we have said, “ [a]n accident, according to generally accepted definitions, is a sudden, fortuitous mischance, unexpected, out of the ordinary, and injurious in impact” (Johnson Corp. v. Indemnity Ins. Co. of North America, 6 A D 2d 97, 100). Before the results of a surgical operation may be considered accidental within the terms of the policy, certain requisites must be shown in a claim of this nature.
There should, among other things, be proof of some physical impact on the body — a blow, a scratch or a cut—some form of external interference with normal body function or structure. This would of course exclude disease and organic malfunction not traumatic in origin.
A determinate act, fixed in time and space, should be established as an essential link in the chain of causation. This would exclude progressive deterioration as an originating element, for accident is an event and not a condition, though its consequences may be protracted in effect, (Jackson v. Employers’ Liability *187Assur. Corp., 139 Misc. 686, affd. 234 App. Div. 893, affd. 259 N. Y. 559; Jeffreyes v. Sager Co., 198 App. Div. 446, affd. 233 N. Y. 535; Lagowitz v. United States Fidelity & Guar. Co., 281 N. Y. 876, 878.) As to the operation itself, there should be some evidence of a deviation from the norm in procedure or in result. This excludes those normal operative risks which are voluntarily assumed. Where the operation is performed properly, the question is whether the results are within the scope of normal operative risk. If so, they are deemed to be assumed voluntarily and hence nonaccidental. Some of the more common post-operative consequences, such as shock, heart failure, systemic weakening or pneumonia, may in and of themselves be considered among the foreseeable sequelae of surgery. The more serious the surgery, the wider the scope of the risk voluntarily assumed.
Finally, there must be causal relationship between operation and result. No matter how unusual the result, we are still concerned with whether its proximate cause was the act of external interference rather than a subsequent organic malfunction.
The existence of accident in this setting is not to be determined by the incidence of similar occurrences — although such experience may be highly influential evidence in making the determination. Automobile collisions occur every day, cases of bubonic plague rarely. The former are nonetheless accidents, the latter are not. If the operation in this case is found to be the proximate cause of intestinal obstruction, an accident may have occurred. If the intestinal displacement and adhesions were the result of an uncommon physical condition or an organic aberration, the death of the insured must be deemed to have occurred from natural causes. While the question is very close, I do not believe it can be held as a matter of law that death here was caused by natural organic malfunction rather than by the accidental results of operative procedures. Whether the average man would regard the result as an accident (Lewis v. Ocean Acc. & Guar. Corp., 224 N. Y. 18) is best determined by a jury.